Citation Nr: 9917033	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-03 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than August 29, 
1995, for an award of entitlement to service connection for a 
hiatal hernia with gastroesophageal reflux.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted entitlement to service connection 
for hiatal hernia with gastroesophageal reflux.  The veteran 
challenges the effective date of the grant of service 
connection.

The Board notes that the veteran initially filed a claim in 
1991 for, among other things, frequent indigestion and hiatal 
hernia.  By rating decision dated in December 1991, the RO 
denied entitlement to service connection for the veteran's 
claim, characterized as ulcer diseases.  Because no appeal 
was taken, that decision became final one year later.  In 
August 1995, the veteran filed a claim for gastroesophageal 
reflux and noted the earlier denial.  The RO apparently 
considered this a new claim for entitlement to service 
connection, and undertook de novo review of the claim.  As 
noted, service connection was granted and disagreement with 
the assigned effective date has led to this appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Service connection for ulcer disease was denied in 
December 1991.  The appellant was notified and did not timely 
disagree.

3.  The veteran filed his claim for service connection for 
gastroesophageal reflux on August 29, 1995.  There is no 
document constituting a claim for this benefit on file for 
the period between December 1991 and August 29, 1995.

4.  The RO granted service connection by rating decision 
dated in October 1996 and an effective date of August 29, 
1995, was assigned.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 29, 
1995, for an award of entitlement to service connection for a 
hiatal hernia with gastroesophageal reflux have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1998).  For increases in 
compensation, (once service connection has been granted) the 
effective date will be the date of the receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o)(1) (1998).  The effective date may also be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (1998).  VA medical records may form 
the basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (1998).

The record reveals that the veteran filed a claim for a 
gastrointestinal disorder in April 1991.  That claim was 
denied by rating decision dated in December 1991.  Because 
the veteran did not appeal that decision, it became final one 
year later, and cannot be readdressed except in the form of a 
clear and unmistakable error claim.  No such claim has been 
raised, implied, or adjudicated in the instant appeal.

In August 1995, the veteran again filed a claim for 
entitlement to service connection for a gastrointestinal 
disorder.  This was the first document seeking this benefit 
of record since the 1991 denial.  Although initially denied 
because he failed to report for an examination, the claim was 
subsequently granted, after examination and review of the 
record, by rating decision dated in October 1996, with an 
effective date of August 29, 1995, the date he filed his 
claim for compensation.  He maintains that he has had the 
same symptoms since service separation and requested an 
effective date essentially to August 1990.  

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

Review of the claims folder reveals that the veteran was 
originally service-connected by rating decision dated in 
October 1996 in response to a claim seeking service 
connection for a gastrointestinal disorder filed on August 
29, 1995.  Because he did not challenge the prior denial, and 
because it was final, the RO considered the August 1995 claim 
as a new claim, there is no legal basis on which to base an 
award retroactively to the time of service separation.  
Further, the evidence is uncontroverted that there was no 
correspondence from the veteran indicating an intent to file 
a claim for a gastrointestinal disorder after the prior 
denial until he filed this claim on August 29, 1995.  
Accordingly, the Board finds that the current effective date 
is correct and there is no legal basis for an effective date 
prior to August 29, 1995, and the claim for an earlier 
effective date must be denied.


ORDER

Entitlement to an effective date earlier than August 29, 
1995, for an award of entitlement to service connection for a 
hiatal hernia with gastroesophageal reflux is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

